PER CURIAM:
The claimant brought this action for compensation for items of jewelry which disappeared while the claimant was in custody at the South Central Regional Jail, a facility of the respondent. The respondent, having stipulated to liability, the sole issue remaining for the Court is a reasonable amount of damages.
The claimant was an inmate at the South Central Regional Jail in the summer of 1995. Upon his release on July 22, 1995, he received all his personal property except three gold necklaces and an anchor pendant. The respondent admitted that these items were in the claimant’s possession at the time of commitment and that they had disappeared.
The claimant seeks an award of $4,000.00. The respondent in its Answer states that the amount claimed is excessive. The necklaces were described by the claimant as three 10-karat, 22-inch Figaro chains. The claimant testified at hearing that the purchase price for each chain was approximately $1,000.00, and the purchase price for the pendant was approximately $600.00. The claimant introduced into evidence an estimate from the Friedman’s jewelry store in Charleston, WV, indicating that each chain was worth $1,200.00. The claimant had no receipts.
The claimant testified that he purchased these items from Friedman’s on an installment basis between 1993 and 1995. The Court is of the opinion that a bailment existed and that the claimant is entitled to an award. The Court has the uncorroborated testimony of the claimant as to the description of the missing items and an estimate from the jewelry store based on such description. Absent further proof of the actual purchase price of the jewelry, or other rebuttal evidence proffered by the respondent, the Court is constrained by the evidence arbitrarily to establish the value and to make an award in the amount of $2,000.00.
Award of $2,000.00.